Citation Nr: 9900254	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-36 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
at the base of the tongue due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to August 
1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


REMAND

The RO has rejected the opinions of examiners without 
provided any negative evidence.  The fact that the disorder 
is not a presumptive condition is not determinative.  The 
veteran has submitted competent evidence that relates the 
disorder to Agent Orange exposure.  The evidence is 
completely consistent with 38 C.F.R. § 3.303(d) (1998).  This 
regulation has nothing to do with presumptive service 
connection.  The RO found that the preponderance of the 
evidence was against the claim, yet no negative evidence is 
contained in the file. The comment that any relationship 
provided by the doctors is speculative is unsupported in the 
record.

The veteran has present three doctors statements concerning 
the connection between squamous cell carcinoma at the base of 
the tongue and exposure to Agent Orange.  Dr. Ange opined 
that he believes there is a reasonable consideration that 
this current neoplasm may well be associated with herbicide 
exposure...Dr. Crawley opined that his medical judgment 
lead me to believe that if there is an association between 
exposure to Agent Orange and the development of cancer in the 
respiratory system, development of cancer at the base of the 
tongue could just as easily have occurred and would have the 
same relationship to the herbicide.  Dr. Harafs stated 
the indirect conclusion that Agent Orange precipitated this 
malignancy has a strong possibility.

The veteran has presented a well-grounded claim in that he 
has presented competent medical evidence that his current 
squamous cell carcinoma at the base of the tongue may be due 
to exposure to Agent Orange.  The Secretary shall assist the 
claimant in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107 (a) (West 1991).  To ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development.

1.  The veteran is to be scheduled for a 
VA examination.  The entire claims file 
and a copy of this remand must be made 
available to and be reviewed by the 
examiner prior to examination.  The 
examiner must establish that he has had 
an opportunity to review the record.  

2.  Based on review of the record and 
examination of the veteran, the examiner 
is to state an opinion as to whether 
there any basis upon which to concluded 
that squamous cell carcinoma at the base 
of the veterans tongue is due to 
exposure to Agent Orange.  The examiner 
should provide complete rationale for all 
conclusions reached.

3.  Any decision of the RO must be 
supported by competent evidence.  The RO 
should review 38 C.F.R. § 3.303(d). 

If upon completion of the above action the claim remains 
denied, the case should be returned for further 
consideration.  The veteran is at liberty to submit 
additional evidence or argument.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 
addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
